Exhibit 10.16

SUMMARY OF COMPENSATION ARRANGEMENTS FOR NON-EMPLOYEE DIRECTORS

Director compensation for non-employee directors has three components:
(1) annual cash retainer for board service, (2) annual cash retainers based on
committee chair positions or committee memberships, and (3) annual restricted
stock grant.

The annual cash retainer for board service is $100,000. Retainers for committee
or chair service include: (i) $10,000 for each non-Chair member of the Audit
Committee; (ii) $10,000 for each non-Chair member of the Corporate Strategy and
Development Committee; (iii) $5,000 for each non-Chair member of the
Compensation Committee; (iv) $50,000 for the Board of Directors Chair;
(v) $25,000 for the Audit Committee Chair; (vi) $25,000 for the Corporate
Strategy and Development Committee Chair; and (vii) $12,500 for the Compensation
Committee Chair. All retainers are paid in quarterly installments in advance on
the first day of the quarter. For calendar year 2012, all retainers were
prorated based on the board service commencement date of March 19, 2012.

Each non-employee director also receives an annual restricted stock grant issued
pursuant to the Company’s 2012 Long-Term Incentive Plan (the “Plan”). In 2012,
the value of the annual restricted stock grant was $100,000, which was prorated
based on the board service commencement date of March 19, 2012. The number of
shares in the grant is based on the fair market value of the Company’s common
stock as of the grant date. The restricted stock grant vests in three equal
installments on March 19 of each year over a three year period, subject to
continued service as a director through the vesting dates. The shares also
immediately vest in the event of a Change of Control, as defined in the Plan.

Directors are subject to stock ownership guidelines that require that the
director must at all times during service on the board hold shares of the
Company’s stock equal to 50% of the aggregate number of shares awarded to the
director as director compensation and that have vested. To monitor the
guideline, board members are not permitted to sell shares without Compensation
Committee approval.